Citation Nr: 1307191	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as a result of Agent Orange exposure or as secondary to service-connected diabetes mellitus and/or coronary artery disease .

2.  Entitlement to service connection for morbid obesity, to include as secondary to service-connected diabetes mellitus and/or medications for service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He served in combat in Vietnam and earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008, July 2009, and September 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.                 

In the September 2008 rating action, the RO, in pertinent part, denied the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity and bilateral upper extremities, as secondary to service-connected diabetes mellitus.  The Veteran filed a notice of disagreement in October 2008.  However, in an April 2010 rating action, the RO granted service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus.  In April 2010, the RO issued a statement of the case that was pertinent to the remaining issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus.  The Veteran filed a timely substantive appeal (VA Form 9) in May 2010.  

In the July 2009 rating action, the RO denied the Veteran's claim for a TDIU rating.  The Veteran subsequently filed a timely appeal.  

In the September 2010 rating action, the RO, in pertinent part, denied the Veteran's claim for morbid obesity, to include as secondary to service-connected diabetes mellitus.  In addition, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure.   The Veteran subsequently filed a timely appeal.      

In November 2011, while sitting at the RO, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

The decision set out below grants the application to reopen the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure.  This reopened claim, and the remaining claims listed on the title page of this decision, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 rating action, the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, on the basis that the Veteran had failed to submit new and material evidence.  After the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.     

2.  In July 2010, the Veteran filed an application to reopen his claim.

3.  Additional evidence received since the September 2008 rating action is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2008 rating action, in which the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, on the basis that the Veteran had failed to submit new and material evidence, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September 2008 rating action is new and material, and the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the VCAA.  Given the favorable outcome as noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


II. Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 2013 WL 628429, at *4 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 2013 WL 628429, at *9.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at *14.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.at *13-14.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *13; see also id. at *9-11, *15-16 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has been diagnosed with hypertension, and hypertension is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

The Veteran's hypertension is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).           



III. New and Material Claim

The Veteran's original claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, was denied by the RO in a June 2005 rating action.  At that time, the RO noted that there was no evidence showing that the Veteran had hypertension during service.  In addition, the evidence of record did not show that the Veteran's currently diagnosed hypertension was related to his period of service, or, in the alternative, related to his service-connected diabetes mellitus.  The Veteran was provided notice of the decision and his appellate rights.  He did not file a notice of disagreement.  

Additional evidence was submitted in support of the Veteran's claim.  Therefore, in a November 2005 rating action, the RO readjudicated the claim and continued to deny service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.

In a September 2008 rating action, the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, on the basis that the Veteran had failed to submit new and material evidence.  The RO noted that the available scientific and medical evidence did not support the conclusion that hypertension was associated with herbicide exposure.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was physically or constructively associated with the claims file within one year of the September 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Additional evidence was received showing a current diagnosis of hypertension (a fact already established), but it was not material as it did not suggest a relationship either to service or to a service-connected disability.  Therefore, the September 2008 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2008 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2008 rating action consisted of the Veteran's service treatment records, VA Medical Center (VAMC) outpatient treatment records, dated from March 2003 to July 2007, a VA examination, dated in May 2005, and a VA Form 21-4138, Statement in Support of Claim, dated in August 2007.      

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Marine Corps from August 1966 to August 1969, with 11 months and 4 days of foreign and/or sea service.  He received the Vietnam Service Medal with 1 star, the National Defense Service Medal, the Vietnam Campaign Medal with device, the Republic of Vietnam (RVN) Cross of Gallantry with Palm, and the Combat Action Ribbon. 

The Veteran's service treatment records are negative for a diagnosis of hypertension.  The records show that in August 1969, the Veteran underwent a release from active duty (RAD) examination.  At that time, the Veteran's blood pressure was 160/20 and he was held for blood pressure checks.  He subsequently underwent three blood pressure checks at 15-minute intervals.  The blood pressure readings were 140/88, 134/84, and 124/80.  The Veteran's heart was clinically evaluated as "normal."     

VAMC outpatient treatment records, dated from March 2003 to April 2005, show that in June 2003, the Veteran was evaluated for his diabetes mellitus.  At that time, his blood pressure was 140/94 and it was noted that he had an elevated diastolic blood pressure.  In September 2004, a list of the Veteran's active problems was provided.  The list included hypertension.  

In May 2005, the Veteran underwent a VA examination.  At that time, the examiner indicated that the Veteran was diagnosed with diabetes mellitus in 1993.  In order to control his diabetes, the Veteran took medication and insulin.  In addition, according to the Veteran, he was diagnosed with high blood pressure two to three years ago.  He tolerated the medications well.  Following the physical examination, the pertinent diagnoses were diabetes and hypertension.  The examiner opined that the Veteran's hypertension was not secondary to his diabetes because he had normal urine microalbumin.     

In a June 2005 rating action, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, effective from September 9, 2003.  

In a VA Form 21-4138, Statement in Support of Claim, dated in August 2007, the Veteran maintained that there was a link between his hypertension and his in-service exposure to herbicides.  In support of his contention, he provided a quote from a letter from the National Academy of Sciences, dated in July 2007.  The subject of the letter was that Vietnam veterans were at higher risk of hypertension.  According to the National Academy of Sciences, after an extensive review of studies and medical literature published since 2004, hypertension satisfied the "limited or suggestive evidence of an association" for those exposed to herbicides while serving in Vietnam.   

Evidence received subsequent to the September 2008 rating action consists of hearing testimony.

In November 2011, while sitting at the RO, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  At that time, the Veteran stated that he initially sought treatment from VAMC in 2000.  He indicated that his primary care physician was a Dr. W., and that he advised him that his hypertension was related to his diabetes mellitus.  According to the Veteran, Dr. W. was his physician for approximately 10 years and then he retired.     

The basis of the denial of the Veteran's original claim for service connection for hypertension was that there was no evidence of record linking the Veteran's currently diagnosed hypertension to his period of service or to his presumed in-service exposure to herbicides.  In the alternative, there was also no evidence of record linking the Veteran's hypertension to his service-connected diabetes mellitus.  However, upon a review of the Veteran's recently submitted testimony from the November 2011 videoconference hearing, the credibility of which must be presumed for the purpose of determining the newness and materiality of such evidence per Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Veteran reported that his VA physician, Dr. W., told him that his hypertension was related to his service-connected diabetes mellitus.  Although the Veteran is not competent to provide an opinion on a complex medical question such as whether his hypertension is related to his service-connected diabetes mellitus (see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever), he is competent and credible to report that he was told by his VA physician that his hypertension was related to his service-connected diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A supportive nexus opinion for the Veteran's claim on a secondary basis was not previously of record; such evidence raises a possibility of substantiating the service connection claim for hypertension as secondary to service-connected diabetes mellitus.  Therefore, in light of the above, the Board finds that new and material evidence has been obtained and that the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, is reopened.  38 C.F.R. § 3.156. The Board's decision is strictly limited to the reopening of the claim and does not address the merit of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure; the appeal is granted to this limited extent only.


REMAND

In view of the Board's decision above, the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure, must be adjudicated on a de novo basis.   

The Board notes that the Veteran's service records confirm that he had active service in Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).

In this case, the Veteran contends that he has hypertension which is either related to his period of service, to include his in-service herbicide exposure, or in the alternative, is secondary to his service-connected diabetes mellitus, type II and/or CAD.  

Upon a review of the May 2005 VA examination report, the Board notes that while the examiner addressed the pertinent question of whether the Veteran's service-connected diabetes mellitus caused his hypertension, he did not address the other question at hand: whether the Veteran's diabetes mellitus aggravated his hypertension.  In addition, the examiner did not address the question of whether there was a relationship between the Veteran's in-service exposure to Agent Orange and his diagnosed hypertension.  Although hypertension is not among the disorders that are presumed to be associated with exposure to herbicides, the Board observes that the Agent Orange presumption is not the sole method for showing causation and that the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Thus, in view of the foregoing facts and applicable law, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  See 38 C.F.R. § 3.159.

In regard to the claim for service connection for peripheral neuropathy, the Veteran maintains that he experiences peripheral neuropathy in his bilateral upper extremities, to specifically include numbness in his hands, and that such peripheral neuropathy is secondary to his service-connected diabetes mellitus.  In the November 2011 video-conference hearing, the Veteran stated that his VA physician, Dr. W., told him that his diabetes mellitus caused him to develop peripheral neuropathy in his bilateral upper extremities.  

The Board observes that the Veteran is already service-connected for peripheral neuropathy in his lower extremities secondary to his service-connected diabetes mellitus.  Specifically, he is service-connected for diabetic sensory neuropathy of the right first, second, and third toes, and for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.  However, it is unclear if the Veteran has peripheral neuropathy of the upper extremities.  

In a May 2010 VA examination, the examiner stated that the Veteran had known peripheral neuropathy from his diabetes.  According to the examiner, the Veteran had upper and lower extremity symptoms that began two to three years ago.  Following the physical examination, the examiner diagnosed the Veteran with bilateral lower extremity neuropathy and linked such neuropathy to the Veteran's service-connected diabetes mellitus.  However, the examiner did not address the pertinent questions of whether the Veteran had bilateral peripheral neuropathy of the bilateral upper extremities, and, if so, was it caused or aggravated by his service-connected diabetes mellitus.  Thus, a new VA examination, as specified in greater detail below, should be performed in order to obtain an opinion regarding the aforementioned pertinent questions.  See 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a TDIU rating, the Veteran contends that his service-connected disabilities prevent him from engaging in any type of gainful employment and that as a result, he should be awarded a TDIU disability rating.     

The Veteran's service-connected disabilities are as follows: coronary artery disease (60 percent disabling); posttraumatic stress disorder (PTSD) (50 percent disabling); diabetes mellitus type II, with erectile dysfunction and diabetic retinopathy (20 percent disabling); diabetic sensory neuropathy of the right first, second, and third toes (10 percent disabling); and peripheral neuropathy of the left lower extremity associated with diabetes mellitus (10 percent disabling).  The combined service-connected disability rating is 90 percent from May 11, 2010.  

In regard to the Veteran's work history, in a January 2009 VA examination, he stated that he had worked at a food ingredient company in purchasing and distribution, and sales for 27 years.  He stopped working there when his job was eliminated.  Subsequently, the Veteran worked in sales for approximately 4 to 5 years until 2001, when his job was eliminated and he retired.  

In this case, although the Veteran has undergone numerous VA examinations wherein the examiners have addressed the impact of certain service-connected disabilities on the Veteran's ability to work, no examiner has considered whether all of the Veteran's service-connected disabilities, collectively, rendered the Veteran unable to secure of follow a substantially gainful occupation.  Thus, the Board finds that such an opinion is warranted.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

In the November 2011 videoconference hearing, the Veteran stated that he had been receiving treatment at the Jamesville and Madison VAMCs since 2000.  He testified that in 2000, he started receiving treatment at the VA for his obesity and was treated by a Dr. H.  The Board notes that while the evidence of record includes outpatient treatment records from the Jamesville and Madison VAMCs, there are no records prior to March 2003.  In addition, there are no records past August 2010 and it appears that the Veteran is still receiving VA medical treatment.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the claims file currently contains a compact disc (CD) of the Veteran's Social Security Administration (SSA) disability benefits records.  Printed copies of the documents contained on the CD are not in the Veteran's claims file.  Therefore, these records need to be printed out and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Print out the Veteran's SSA disability records from the provided CD and associate copies with the Veteran's claims folder.  (Records can be associated with either the Veteran's paper claims folder or his virtual claims folder.)

2.  Request copies of the outpatient treatment records from the Jamesville and Madison VAMCs from January 2000 to March 2003, and from August 2010 to the present.  All records received should be associated with the claims file.  

3.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  A VA examination with a physician with appropriate expertise to determine the nature and etiology of the Veteran's hypertension.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include his blood pressure readings noted upon his August 1969 RAD examination and/or his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed by law.)

(ii) In the alternative, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused or aggravated by his service- connected diabetes mellitus?  If the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected hypertension (e.g., slight, moderate) before the onset of aggravation.

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused or aggravated by his service- connected coronary artery disease?  If the Veteran's hypertension was aggravated by his service-connected coronary artery disease, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected hypertension (e.g., slight, moderate) before the onset of aggravation.

(iv)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused or aggravated by his service- connected PTSD?  If the Veteran's hypertension was aggravated by his service-connected PTSD, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected hypertension (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.

B.  A VA neurological examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper extremities.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.     

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(i) Does the Veteran currently have peripheral neuropathy of the upper extremities, to include peripheral neuropathy in his hands?  

(ii) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed peripheral neuropathy of the upper extremities was caused or aggravated by his service- connected diabetes mellitus?  If the Veteran's peripheral neuropathy of the upper extremities was aggravated by the diabetes mellitus, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected peripheral neuropathy (e.g., slight, moderate) before the onset of aggravation.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.

C.  Schedule all necessary VA examinations to determine to what extent the Veteran's service-connected disabilities provide limitations on his ability to obtain or retain employment, and whether any of the Veteran's service-connected disabilities specifically render him unable to secure and/or follow substantially gainful employment. 

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following question:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (coronary artery disease, PTSD, diabetes mellitus type II, with erectile dysfunction and diabetic retinopathy, diabetic sensory neuropathy of the right first, second, and third toes, and peripheral neuropathy of the left lower extremity associated with diabetes mellitus), either alone or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?  

The reviewer is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


